UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7090


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ISAAC JEROME MACK,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:19-cr-00190-MGL-1)


Submitted: April 26, 2022                                          Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isaac Jerome Mack, Appellant Pro Se. Justin William Holloway, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Jerome Mack appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). * We review a district court’s

denial of a compassionate release motion for abuse of discretion. See United States v.

Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). Confining our

review to the issues raised in the informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014), we have reviewed the record and conclude that the

district court did not abuse its discretion and sufficiently explained the reasons for the

denial, see United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount

of explanation required for denial of compassionate release motion). Accordingly, we

affirm the district court’s order. United States v. Mack, 4:19-cr-00190-MGL-1 (D.S.C.

Apr. 19, 2021). We deny Mack’s motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         In his informal brief, Mack challenges various aspects of his sentence under
18 U.S.C. § 3582(c)(1)(A). Because Mack did not raise these claims in the district court
and does not present any exceptional circumstances, these issues are not properly before
us. In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our settled rule is simple: absent
exceptional circumstances, we do not consider issues raised for the first time on appeal.”
(cleaned up)).

                                              2